DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13, 16-18, 26-27, and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-21 of U.S. Patent No. 11,021,497 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-9 and 14-21 of U.S. Patent No. 11,021,497 B2.  That is, claims 1-9 and 14-21 of U.S. Patent No. 11,021,497 B2 fall entirely within the scope of claims 1-7, 9-13, 16-18, 26-27, and 31-36 or, in other words, claims 1-7, 9-13, 16-18, 26-27, and 31-36 are anticipated by claims 1-9 and 14-21 of U.S. Patent No. 11,021,497 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knolle et al. WO 2005/080406 A2 (Knolle).
Knolle provides compounds which are effective in inhibiting cell proliferation, more particularly undesired cell proliferation (page 1). The problem underlying Knolle is solved by a compound having the structure of formula (I)

    PNG
    media_image1.png
    243
    358
    media_image1.png
    Greyscale
.
Knolle teaches a pharmaceutical composition comprising a compound according of formula (I) and a pharmaceutically acceptable carrier, diluent or excipient (page 9). Knolle teaches the use of said compound for the manufacture of a medicament for the treatment of a disease, whereby the disease involves an abnormal cell proliferation, an undesired cell proliferation, an abnormal mitosis and/or an undesired mitosis such as a disease selected from the group consisting of neurodegenerative diseases, stroke, inflammatory diseases, immune based disorders, infectious diseases, heart diseases, cardiovascular diseases and cell proliferative diseases (page 10). Particularly preferred compounds according to Knolle are set forth in Table 1. 
Compounds 32-39 of Knolle (pages 42-44) are embraced by instant formula (I).

    PNG
    media_image2.png
    233
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    756
    446
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    444
    media_image4.png
    Greyscale

Specificity of the inhibition of compounds 32-39 with rotamases is shown in Table 2 (pages 67-68). 
Knolle teaches all of the instantly claimed elements. Thus, claims 1-3 and 31-32 are anticipated.
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knolle et al. WO 2005/080406 A2 (Knolle) as applied to claims 1-3 and 31-32 above.
Compounds 32-39 of Knolle (pages 42-44) are embraced by instant formula (I). Knolle teaches the use of said compound for the manufacture of a medicament for the treatment of a disease, whereby the disease involves an abnormal cell proliferation, an undesired cell proliferation, an abnormal mitosis and/or an undesired mitosis such as a disease selected from the group consisting of neurodegenerative diseases, stroke, inflammatory diseases, immune based disorders, infectious diseases, heart diseases, cardiovascular diseases and cell proliferative diseases (page 10).
Knolle teaches all of the instantly claimed elements. Thus, claim 33 is anticipated.
Claim(s) 1-3 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taktakishvili et al. J. Am. Chem. Soc. (2000), Vol. 122, pages 5671-5677 (Taktakishvili).
In quest for a small nucleotide system with resistance to nuclease of the internucleotide bond and critical structural features for recognition and inhibition of HIV integrase, Taktakishvili designed dinucleotides with features that exploited the ability of integrase to recognize the terminal sequence of the truncated viral DNA during DNA cleavage and prior to strand transfer (page 5672). The synthesis of two of the target molecules, 6 and 7 are summarized in Scheme 1. Three other dinucleotides were synthesized by multistep procedures for the studies (page 5673). Compound 9 was prepared using methodologies similar to the synthesis of 7. However, 5’-phosphorylation of 8a with 2-cyanoethylphosphate as well as other reagents was insufficient. Taktakishvili therefore developed reagent 10, a derivative of 2,2’-sulfonyldiethanol, for this transformation (Scheme 2). 

    PNG
    media_image5.png
    576
    862
    media_image5.png
    Greyscale

Reagent 10 (Scheme 2), an excellent phosphorylating agent. Reagent 10 and dinucleotide 11 of Taktakishvili are embraced by instant formula (I).
Taktakishvili teaches all of the instantly claimed elements. Thus, claims 1-3 and 31-32 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 9-12, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knolle et al. WO 2005/080406 A2 (Knolle) as applied to claims 1-3 and 31-32 above.
Knolle differs from the instantly claimed invention in that Knolle does not teach a compound of instant formula (1) wherein n is an integer from 1 to 5; however, this deficiency would have been obvious to one of ordinary skill in the art at the time of filing.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by - 
    PNG
    media_image6.png
    95
    64
    media_image6.png
    Greyscale
 - groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Thus, claims 4-5, 9-12, and 34-35 would have been obvious in view of the preponderance of evidence.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knolle et al. WO 2005/080406 A2 (Knolle) as applied to claims 4-5, 9-12, and 34-35 above.
Knolle differs from the instantly claimed invention in that Knolle does not teach a compound of instant formula (1) wherein n is an integer from 1 to 5; however, this deficiency would have been obvious to one of ordinary skill in the art at the time of filing for the reason(s) set forth above.
Claims 4-6, 9-12, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taktakishvili et al. J. Am. Chem. Soc. (2000), Vol. 122, pages 5671-5677 (Taktakishvili) as applied to claims 1-3 and 31-32 above.
Taktakishvili differs from the instantly claimed invention in that Taktakishvili does not teach a compound of instant formula (1) wherein n is an integer from 1 to 5; however, this deficiency would have been obvious to one of ordinary skill in the art at the time of filing.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by - 
    PNG
    media_image6.png
    95
    64
    media_image6.png
    Greyscale
 - groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Thus, claims 4-6, 9-12, and 34-35 would have been obvious in view of the preponderance of evidence.

Conclusion
Claims 1-7, 9-13, 16-18, 26-27, and 31-36 are pending. Claims 1-7, 9-13, 16-18, 26-27, and 31-36 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/